DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/21/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-6 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A transfer apparatus for performing transmission and reception of data using a multi-lane serial transmission technique, the transfer apparatus comprising: a transmission control circuit configured to: select any one of a plurality of transmission modes in response to detecting of a transmission instruction: and when the detected transmission instruction is a transmission instruction for performing a data transfer in a redundant mode of the multi-lane serial transmission technique, output transmission data as first data and second data without renegotiation with another transfer apparatus, the redundant mode being a mode in which  data to be transferred through each of a plurality of lanes  []; a first transmission circuit configured to perform, by using a first lane from among the plurality of lanes, a serial transmission on the first data output by the transmission control circuit; and a second transmission circuit configured to perform, by using a second lane from among the plurality of lanes, a serial transmission on the second data output by the transmission control circuit";
Since, no prior art was found to teach: ”is same among the plurality of lanes, the first data being data same as the second data” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 5-6, the claims recite essentially similar and/or additional limitations as in claim 1;
For dependent claims 2-4, the claims are allowed due to their dependency on allowable independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “Multicast” page teaches transferring same data in multiple lanes but not in accordance of other limitations of the claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114